
	
		I
		111th CONGRESS
		2d Session
		H. R. 6035
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Holden introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  investment credit to promote the conversion of United States coal and domestic
		  carbonaceous feedstocks into synthetic fuels and synthetic
		  gas.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Oil Displacement Act of
			 2010.
		2.FindingsCongress finds that—
			(1)the strategic interests of the United
			 States would be served by a reduction in the Nation's dependence upon imported
			 oil to produce transportation fuels and other products vital to both the
			 domestic economy and national security;
			(2)this goal would be
			 served by the development of a viable, commercially competitive synthetic fuels
			 industry reliant upon domestic coals and other plentiful, nontraditional
			 carbonaceous feedstocks; and
			(3)temporary
			 financial incentives are required to foster private investment in the
			 technology, design, construction, and operation of strategic facilities capable
			 of producing synthetic fuels or synthetic gas on a commercial scale.
			3.Carbonaceous
			 fuels facility credit
			(a)Allowance of
			 carbonaceous fuels facility creditSection 46 of the Internal Revenue Code of
			 1986 is amended by striking and at the end of paragraph (5), by
			 striking the period at the end of paragraph (6) and inserting ,
			 and and by inserting after paragraph (6) the following new
			 paragraph:
				
					(7)the carbonaceous fuels facility
				credit.
					.
			(b)Amount of
			 carbonaceous fuels facility creditSubpart E of part IV of subchapter A of
			 chapter 1 of such Code is amended by inserting after section 48D the following
			 new section:
				
					48E.Carbonaceous
				fuels facility credit
						(a)In
				generalFor purposes of
				section 46, the carbonaceous fuels facility credit for any taxable year is an
				amount equal to 30 percent of the qualified investment in a carbonaceous fuels
				conversion facility for such taxable year.
						(b)Qualified
				investmentFor purposes of this section—
							(1)In
				generalThe term qualified investment means, with
				respect to any taxable year, the basis of property placed in service by the
				taxpayer during the taxable year as part of a carbonaceous fuels conversion
				facility—
								(A)(i)the construction, reconstruction, or
				erection of which is completed by the taxpayer, or
									(ii)which is acquired by the taxpayer if the
				original use of such property commences with the taxpayer,
									(B)with respect to which depreciation (or
				amortization in lieu of depreciation) is allowable, and
								(C)which has a useful life of not less than 3
				years.
								(2)Special rule for
				sale-leasebacksFor purposes of paragraph (1)(A), in the case of
				a facility that—
								(A)is originally
				placed in service by a person, and
								(B)is sold and leased
				back by such person, or is leased to such person, within 3 months after the
				date such facility was originally placed in service, for a period of not less
				than 12 years,
								such
				facility shall be treated as originally placed in service not earlier than the
				date on which such property is used under the leaseback (or lease) referred to
				in subparagraph (B). The preceding sentence shall not apply to any property if
				the lessee and lessor of such property make an election under this sentence.
				Such an election, once made, may be revoked only with the consent of the
				Secretary.(3)Certain
				qualified progress expenditures rules made applicableRules similar to the rules of subsections
				(c)(4) and (d) of section 46 (as in effect on the day before the enactment of
				the Revenue Reconciliation Act of 1990) shall apply for purposes of this
				section.
							(c)Carbonaceous
				fuels conversion facility
							(1)In
				generalFor purposes of this section, the term carbonaceous
				fuels conversion facility means a facility of the taxpayer used to
				produce a qualified fuel.
							(2)Qualified
				fuelFor purposes of
				paragraph (1), the term qualified fuel—
								(A)has the meaning
				given such term by section 45K(c), except that
								(B)in applying
				section 45K(c)(1)(C), the term coal includes—
									(i)peat, and
									(ii)any byproduct
				(including synthetic gas) or chemical—
										(I)that is from a
				coal, culm, or silt preparation facility, and
										(II)that contains
				fixed carbon derived from coal.
										(d)Coordination
				with other creditsThis section shall not apply to any property
				with respect to which any other credit is allowed unless the taxpayer elects to
				waive the application of such other credits to such property.
						(e)Credit may be
				assigned
							(1)In
				generalIf any taxpayer elects the application of this subsection
				for any taxable year, the amount of credit determined under this section for
				such year which would (but for this subsection) be allowable to the taxpayer
				shall be allowable to the person designated by the taxpayer. Such amount shall
				be determined by applying this section separately from section 38 for such
				year. The person so designated shall be treated as the taxpayer with respect to
				this section (other than this subsection) for purposes of this title (other
				than this paragraph).
							(2)Treatment of
				amounts paid for assignmentIf any amount is paid to the person
				who assigns the credit determined under this section, no portion of such amount
				shall be includible in such person's gross income.
							(f)Application of
				sectionThis section shall
				apply to periods after the date of the enactment of this section and before
				January 1, 2024, under rules similar to the rules of section 48(m) (as in
				effect on the day before the date of the enactment of the Revenue
				Reconciliation Act of
				1990).
						.
			(c)Recapture
				(1)In
			 generalSubsection (a) of section 50 of such Code is amended by
			 adding at the end the following new paragraph:
					
						(6)Special rules
				relating to carbonaceous fuels conversion facilityFor
				purposes of applying this subsection in the case of any credit allowable by
				reason of section 48E, the following shall apply:
							(A)In
				generalIn lieu of the amount of the increase in tax under
				paragraph (1), the increase in tax shall be an amount equal to the investment
				tax credit allowed under section 38 for all prior taxable years with respect to
				a carbonaceous fuels conversion facility (as defined by section 48E(c))
				multiplied by a fraction whose numerator is the number of years remaining to
				fully depreciate under this chapter the carbonaceous fuels conversion facility
				disposed of, and whose denominator is the total number of years over which such
				facility would otherwise have been subject to depreciation. For purposes of the
				preceding sentence, the year of disposition of the carbonaceous fuels
				conversion facility property shall be treated as a year of remaining
				depreciation.
							(B)Property ceases
				to qualify for progress expendituresRules similar to the rules
				of paragraph (2) shall apply in the case of qualified progress expenditures for
				a carbonaceous fuels conversion facility under section 48E, except that the
				amount of the increase in tax under subparagraph (A) of this paragraph shall be
				substituted in lieu of the amount described in such paragraph
				(2).
							.
				(2)Paragraph (4) of
			 section 50(a) of such Code is amended by striking and (2) and
			 inserting , (2), and (6).
				(d)Application of
			 at-Risk rulesSubparagraph (C) of section 49(a)(1) of such Code
			 is amended by striking and at the end of clause (v), by striking
			 the period at the end of clause (vi) and inserting , and, and by
			 adding at the end thereof the following new clause:
				
					(vii)the portion of the basis of any
				carbonaceous fuels conversion facility attributable to any qualified investment
				(as defined by section
				48E(b)).
					.
			(e)Clerical
			 amendmentThe table of
			 sections for subpart E of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 48D the following new
			 item:
				
					Sec. 48E. Carbonaceous fuels
				facility credit.
				
			(f)Effective
			 dateThe amendments made by
			 this section shall apply taxable years ending after the date of the enactment
			 of this Act.
			4.Exemption from
			 manufacturers excise tax on fuels
			(a)In
			 generalSubsection (a) of
			 section 4083 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
				
					(4)Qualified
				carbonaceous fuel
						(A)ExemptionThe terms taxable fuel,
				gasoline, diesel fuel and kerosene do
				not include qualified carbonaceous fuel or that portion of a blend that is
				qualified carbonaceous fuel.
						(B)Qualified
				carbonaceous fuel definedFor
				purposes of subparagraph (A), the term qualified carbonaceous fuel
				means qualified fuel produced by a carbonaceous fuels conversion
				facility.
						(C)Other
				definitionsFor purposes of
				subparagraph (B), the terms qualified fuel and carbonaceous
				fuels conversion facility have the meaning given such terms by section
				48E.
						(D)Application of
				paragraphThis paragraph
				shall apply during the period beginning on the 91st day after the date of the
				enactment of this paragraph and ending on December 31,
				2023.
						.
			(b)Effective
			 dateThe amendment made by
			 this section shall take effect on the date of the enactment of this Act.
			
